      Case 1:20-cv-00905-PGG-JLC Document 121 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT G. LOPEZ,

                            Plaintiff,

                -against-                                            ORDER

 NIKE, INC., et al.,                                        20 Civ. 905 (PGG) (JLC)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pro se Plaintiff Robert G. Lopez filed the Complaint on February 3, 2020 (see

Cmplt. (Dkt. No. 2)), and filed an Amended Complaint on March 6, 2020. (Am. Cmplt. (Dkt.

No. 8)) The Amended Complaint names 25 defendants. (Id.)

               Proof of service has been filed as to Defendants Biergarten Holdings Corp., G&S

Sporting Goods, LLC, Drjay’s.com, Inc., and Paragon Sports, LLC (see Dkt. Nos. 10, 13, 15,

46), but these Defendants have not appeared.

               On January 25, 2021, this Court directed Plaintiff to “move for a default judgment

by February 24, 2021, in accordance with Rule VIII of this Court’s individual rules of practice,

which are available on the Court’s website,” and warned Plaintiff that if he did not “move for a

default judgment as to these Defendants by February 24, 2021, his claims against these

Defendants will be dismissed for failure to prosecute.” (Dkt. No. 116) (emphasis in original).

               To date, Plaintiff has not moved for a default judgment against Defendants

Biergarten Holdings Corp., G&S Sporting Goods, LLC, Drjay’s.com, Inc., and Paragon Sports,

LLC. Accordingly, Plaintiff’s claims against Biergarten Holdings Corp., G&S Sporting Goods,

LLC, Drjay’s.com, Inc., and Paragon Sports, LLC are dismissed without prejudice.
      Case 1:20-cv-00905-PGG-JLC Document 121 Filed 03/17/21 Page 2 of 2




               Because Plaintiff’s claims against all other Defendants in this case have been

dismissed, the Clerk of Court is directed to close this case.

               Chambers will mail a copy of this Order to pro se Plaintiff and note service on the

docket.

Dated: New York, New York
       March 17, 2021




                                                  2
